These are cross appeals. Plaintiff-appellant, as the representative of the estate of Vincenzo Ciotoli, deceased, appeals from a judgment of no cause of action rendered in favor of the defendants. \ The defendants-appellants appeal from a judgment of $6,500 for personal injuries rendered in favor of Caroline Ciotoli individually. The accident out of which the ■ litigation arose happened at the intersection of Rugby Road and Phoenix Avenue in the city of Schenectady. Rugby Road was a through street and traffic proceeding on Phoenix Avenue was required, under a city ordinance, to stop before entering the intersection. The car driven by the decedent, Ciotoli, was travelling north on Phoenix Avenue, and the car driven by the defendant, Mihal, was proceeding west on Rugby Road. The jury evidently found that the collision between the two vehicles at the intersection was caused by the negligence of both drivers. There was evidence that the Ciotoli car did not stop before entering the intersection. It is urged by the defendants-appellants that the verdict of $6,500 in favor of Caroline Ciotoli individually is excessive. She received a severe shock, many bruises and contusions, and was confined to her home in a semi-invalid condition for a considerable period of time. She received a cut over her left eye which ran down into the eyelid and required seven stitches to suture. This has left a permanent sear. Prom the record we have no means of knowing the iattc,oda.p.t disfi_gur.em.ent, hut the jury saw the ser.r. If this scar was of no *1065consequence the opportunity was open to the defendants to place proof of its triviality on the record. Judgments in both cases affirmed, without costs in the death action, and with costs to the plaintiff, Caroline Ciotoli, in her action individually against the defendants. Hill, P. J., Heffernan, Foster and Lawrence, JJ., concur; Brewster, J., I concur in the affirmance of the judgment in defendants-respondents favor in the representative action. I dissent from the affirmance in favor of the plaintiff-respondent upon the ground that the verdict is for excessive damages and vote for a ^eversa! of the judgment and for a new trial.